       Case 2:21-cv-00155-AMM Document 12 Filed 05/03/21 Page 1 of 1                        FILED
                                                                                   2021 May-03 PM 02:16
                                                                                   U.S. DISTRICT COURT
                                                                                       N.D. OF ALABAMA


                     UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF ALABAMA
                          SOUTHERN DIVISION

 FRANK J. PRICE; and LISA                    )
 PRICE,                                      )
                                             )
      Plaintiffs,                            )
                                             )
                                                       Case No.: 2:21-cv-155-AMM
 v.                                          )
                                             )
 FAMILY DOLLAR STORES                        )
 OF ALABAMA, LLC; and                        )
 SHENITA G. TURNER,                          )
                                             )
      Defendants.                            )

                                        ORDER

      For   the     reasons   stated    in       the    memorandum   opinion   entered

contemporaneously herewith, the court finds that it lacks jurisdiction to hear this

case and this case is REMANDED to the Circuit Court of Jefferson County,

Alabama.

      DONE and ORDERED this 3rd day of May, 2021.



                                       _________________________________
                                       ANNA M. MANASCO
                                       UNITED STATES DISTRICT JUDGE
